Title: From George Washington to Major General Israel Putnam, 3 June 1776
From: Washington, George
To: Putnam, Israel



Dr Sir
Philadelphia June 3d 1776

I received your favor by Yesterday Evenings Express with the sevl Letters and Intelligence from Genl Schuyler and am much concerned for the further misfortunes that have attended our Arms in Canada. I have laid the whole before Congress, who had before resolved to send a considerable augmentation to our Army there, & doubt not that Genl Schuyler may receive assistance from the Militias most convenient to him for securing the different passes & communications ’till they can be [releived]—As to sending a reinforcemt from New York, neither policy or prudence will Justifye It, as we have the strongest reasons to beleive the day not far distant when a Large Armanment

will arrive and vigorously attempt an Impression there, to oppose which the forces we have will not be more than equal If sufficient.
Congress have determined on building sundry Gundaloes and fire rafts to prevent the men of War and Enemies Ships from coming into the New York Bay or Narrows, I must therefore request that you make Inquiry after Carpenters and procure all you can with materials necessary for building them, that they may goe on with all possible expedition as soon as the person arrives from hence, whom I have employed to superintend the work, he will be there in a day or two. I am Dr Sir &c.

G:W.

